UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1472



HARRY E. MOORE,

                                                         Petitioner,

          versus


U.S. STEEL MINING CO., INC.; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(BRB 02-0384-BLA, 98-BLA-00585)


Submitted:   July 10, 2003                 Decided:    July 15, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry E. Moore, Petitioner Pro Se. Howard Gerald Salisbury, Jr.,
KAY, CASTO & CHANEY, Charleston, West Virginia; Rita A. Roppolo,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Harry E. Moore seeks review of the Benefits Review Board’s

decision and orders affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C. §§ 901-945 (2000), and

denying reconsideration.    Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error.   Accordingly, we affirm on the reasoning

of the Board.   See Moore v. United States Steel Mining Co., No.

02-384-BLA; 98-BLA-00585 (BRB Mar. 12, 2003; Oct. 30, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                  2